United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60305
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BEN LANE,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                        USDC No. 2:04-CR-11-1
                         --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Ben Lane appeals his conviction following a jury trial for

conspiracy to obstruct interstate commerce; aiding and abetting

in the obstruction of interstate commerce; and possession of a

firearm in relation to a crime of violence.   First, he asserts

that the district court erred in denying his motion for a

judgment of acquittal.   We reject this assertion, as Lane has

failed to show that a reasonable jury could not have found him

guilty beyond a reasonable doubt.   See United States v. Sanchez,

961 F.2d 1169, 1173 (5th Cir. 1992).   We find unpersuasive his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60305
                                -2-

arguments that (1) a firearm discovered by police did not link

him to the crime and that (2) certain witnesses were not

credible.   See id.

     Likewise, we reject Lane’s assertion that the district court

erred in enhancing his sentence based upon facts that were not

determined by the jury.   See United States v. Mares, 402 F.3d

511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     Accordingly, the judgment of the district court is AFFIRMED.